Citation Nr: 1640325	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  09-11 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for traumatic neuropathy of the trigeminal nerve, status post excision of neuroma.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to a compensable rating for bruxism with tooth loss and lip swelling.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2005 and June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Cleveland, Ohio, respectively.  Jurisdiction of the claims is currently with the New York, New York RO.  

The Veteran testified at a video conference hearing before the undersigned in September 2013.  

In January 2014 and February 2016, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to a rating in excess of 10 percent for traumatic neuropathy of the trigeminal nerve, status post excision of neuroma, and entitlement to a TDIU.  

The Board notes that the claim for entitlement to a compensable rating for bruxism with tooth loss and lip swelling has been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Board apologies for the delays in the full adjudication of this case.


REMAND

A review of the claims file reveals that a remand is once again necessary before a decision on the merits of the claims can be reached with regard to the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to a rating in excess of 10 percent for traumatic neuropathy of the trigeminal nerve, status post excision of neuroma, and entitlement to a TDIU.  

As was noted in the January 2014 Board remand, a May 2013 supplemental statement of the case (SSOC) indicates that the Veteran was scheduled for VA examinations for the claim for service connection for an acquired psychiatric disorder and the claim for an increased rating for traumatic neuropathy of the trigeminal nerve.  

However, there is no documentation that these examinations were scheduled or that the Veteran was advised in writing of the examinations.  Although VA treatment records have been associated with the claims file, there is still no evidence that the Veteran was actually scheduled for or advised of the dates of the VA examinations.  Consequently, the Veteran should be scheduled for examinations for these issues.  

The Board notes that during the pendency of the appeal, the Veteran was granted service connection for traumatic brain disease with seizure disorder rated as 40 percent disabling effective February 17, 2005.  The Veteran is currently also service-connected for scars of the right eyebrow and forehead rated as 30 percent disabling since February 17, 2005, and 40 percent since October 23, 2008, traumatic neuropathy with neuralgia and headaches of the trigeminal nerve rated as 10 percent disabling during the relevant appeal period, and bruxism with tooth loss and lip swelling rated as noncompensably disabling since January 28, 2015.  The Veteran's combined total rating for his service-connected disabilities was 60 percent since February 17, 2005, and 70 percent since October 23, 2008.  He therefore meets the schedular criteria for a TDIU since October 23, 2008.  38 C.F.R. § 4.16 (2015).  However, since adjudication of the remaining claims for service connection for an acquired psychiatric disorder and an increased rating for traumatic neuropathy of the trigeminal nerve may impact adjudication of the TDIU claim, these claims are inextricably intertwined.  See Harris v Derwinski, 1 Vet App 180, 183 (1991).  Thus, the TDIU claim must also be remanded.

In addition, prior to further appellate review of the claim of entitlement to TDIU, the Board finds that the Veteran should be scheduled for a VA examination to determine the effects of his service-connected disabilities, to include the now service-connected traumatic brain disease, on his employability.

VA outpatient treatment reports dated through April 2015 have been associated with the claims file.  In a September 2016 report of contact, the Veteran indicated that he received treatment for PTSD at the William Jennings Bryan Dorn VA Medical Center and the Durham VA Medical Center.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain those records should be made.  38 C.F.R. § 3.159 (c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claim for an increased rating for bruxism, the Board notes that in an August 2015 rating decision the Veteran was granted service connection for bruxism with tooth loss and lip swelling and assigned a noncompensable rating, effective January 28, 2015.  In a VA Form 21-0958 dated in September 2015, the Veteran expressed disagreement with the rating assigned for bruxism. 

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the pertinent treatment records identified by the Veteran.  Specifically, attempt to obtain any additional treatment records from the William Jennings Bryan Dorn VA Medical Center and the Durham VA Medical Center and any other VA Medical Centers identified by the Veteran.  Any negative responses should be associated with the claims file.    

2.  After the above development has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination.  The Veteran's claims file should be reviewed by the examiner and the examination report should reflect such review.  

The examiner should diagnosed any current psychiatric disability, if any, in accordance with the DSM criteria, to include anxiety disorder, adjustment disorder, and/or PTSD, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a current psychiatric disability either began during or was otherwise caused by the Veteran's active duty service.   A complete rationale should be provided for any opinion expressed (that is tell us why you reached the conclusion you did).



3.  After the above development has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and extent of all impairment due to the Veteran's service-connected traumatic neuropathy of the trigeminal nerve, status post excision of neuroma.  The Veteran's claims file should be reviewed by the examiner and the examination report should reflect such review.  Any necessary tests and studies should be accomplished.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.  

In addition, the examiner is specifically requested to provide an opinion as to whether the symptomology associated solely with the service-connected traumatic neuropathy of the trigeminal nerve, status post excision of neuroma more nearly approximates incomplete moderate paralysis, incomplete severe paralysis, or complete paralysis of the fifth trigeminal nerve.  

4.  After the above development has been completed to the extent possible, the Veteran should be afforded the appropriate examination to ascertain the impact of all of his service-connected disabilities on his employability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  

The examiner should opine as to whether the Veteran's service-connected disabilities (which currently include traumatic brain disease with seizure disorder, scars of the right eyebrow and forehead, traumatic neuropathy with neuralgia and headaches of the trigeminal nerve, and bruxism with tooth loss and lip swelling) and without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion must be provided.    

5.  If there is evidence of unemployability due to service-connected disability(ies), and the Veteran does not meet the meet the schedular threshold criteria for a TDIU for any relevant time period, the claim should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU, pursuant to 38 C.F.R. § 4.16 (2015).

6.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

7.  A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to a compensable rating for bruxism with tooth loss and lip swelling must be issued, and the Veteran should be advised of the time period in which to perfect his appeal. 

Only if the Veteran's appeal as to this issue is perfected within the applicable time period should this issue be returned to the Board for appellate review.

The RO/AMC should not return the claims file to the Board with regard to this issue until after either (1) the Veteran perfects his appeal as to his claim for entitlement to a compensable rating for bruxism with tooth loss and lip swelling, or (2) the time period for doing so expires, whichever occurs first.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




